 


109 HCON 271 IH: Honoring the life and accomplishments of Judge Constance Baker Motley and recognizing her as a symbol of hope and inspiration for all men and women.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 271 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Meeks of New York (for himself, Mr. Rangel, Mrs. Jones of Ohio, Ms. Eddie Bernice Johnson of Texas, Ms. Norton, Ms. Millender-McDonald, Mr. Conyers, Mr. Scott of Virginia, Mr. Watt, Mr. Abercrombie, Mr. Scott of Georgia, Mr. Filner, Mr. McDermott, Mr. McNulty, Mr. Lewis of Georgia, Mr. Bishop of Georgia, and Ms. Wasserman Schultz) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Honoring the life and accomplishments of Judge Constance Baker Motley and recognizing her as a symbol of hope and inspiration for all men and women. 
 
Whereas Constance Baker Motley died from congestive heart failure on September 28, 2005, at age 84; 
Whereas Constance Baker Motley was born on September 14, 1921, in New Haven, Connecticut; 
Whereas Constance Baker Motley earned a B.A. degree in economics from New York University and a law degree from Columbia Law School; 
Whereas Constance Baker Motley volunteered for the NAACP Legal Defense and Educational Fund, and, in 1945, she was hired as a law clerk for the NAACP’s chief counsel, Thurgood Marshall; 
Whereas Constance Baker Motley served as a civil rights lawyer in nearly every landmark civil rights case for two decades; 
Whereas Constance Baker Motley handled housing cases for a civil rights group working to eliminate barriers preventing blacks from settling in white neighborhoods; 
Whereas, from 1945 to 1964, Constance Baker Motley worked on major school segregation cases, including Brown v. Board of Education; 
Whereas, while serving as associate counsel with the NAACP Legal Defense and Educational Fund, Constance Baker Motley won nine out of the ten civil rights cases she argued before the Supreme Court, including a victory in 1962, when the Supreme Court upheld James Meredith’s right to be admitted to the University of Mississippi; 
Whereas Constance Baker Motley was instrumental in representing blacks seeking admission to University of Florida, University of Georgia, University of Alabama, University of Mississippi, and Clemson College in South Carolina; 
Whereas Constance Baker Motley won cases that ended segregation in Memphis, Tennessee, and Birmingham, Alabama; 
Whereas, when the local school board in Birmingham, Alabama, expelled 1000 students for demonstrating, Constance Baker Motley successfully argued for the students’ reinstatement; 
Whereas Constance Baker Motley represented the Freedom Riders, who rode buses to test the application of the Supreme Court decision prohibiting segregation in interstate transportation; 
Whereas Constance Baker Motley visited Dr. Martin Luther King, Jr., in jail and successfully represented him in his legal fight for the right to march in Georgia; 
Whereas Constance Baker Motley spent a night under armed guard with Medgar Evers, a civil rights leader who was later murdered; 
Whereas, in 1966, President Johnson appointed Constance Baker Motley to the United States District Court for the Southern District of New York, making her the first black woman to be appointed as a Federal judge; 
Whereas, in 1982, Constance Baker Motley was elevated to Chief Judge, and, in 1986, she was certified as a senior judge; 
Whereas Constance Baker Motley served as a Federal judge for the United States District Court for the Southern District of New York for nearly 40 years; 
Whereas Constance Baker Motley was the first black woman to serve in the New York State Senate; and 
Whereas, in 1965, Constance Baker Motley was the first black woman to be appointed as Manhattan Borough President, where she established a program to revitalize Harlem and East Harlem, secured $700,000 for underprivileged areas of the city, and worked to integrate the public schools system: Now, therefore, be it 
 
That the Congress— 
(1)honors the extraordinary life and accomplishments of Judge Constance Baker Motley; and 
(2)recognizes her as a symbol of hope and inspiration for all men and women. 
 
